Citation Nr: 0628166	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  04-28 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a right ankle fracture, status post open 
reduction and internal fixation.

2.  Entitlement to an initial compensable rating for a scar, 
residual to right ankle surgery.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel



INTRODUCTION

The veteran had active service from September 1999 until 
December 2003.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas.


The issue of entitlement to a compensable initial rating for 
a scar, residual to right ankle surgery is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Throughout the rating period on appeal, the veteran's 
residuals of a right ankle fracture were manifested by 
complaints of pain; objectively, the competent findings 
reveal no more than moderate limitation of motion.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 10 percent for residuals of a right ankle fracture 
have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5271 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating.

Because the February 2004 rating decision granted the 
veteran's claim of entitlement to service connection for 
residuals of a right ankle fracture, such claim is now 
substantiated.  His filing of a notice of disagreement as to 
the February 2004 determination does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the veteran 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for rating limited motion of 
the ankle (38 C.F.R. § 4.71a, DC 5271), and included a 
description of the rating formula for all possible schedular 
ratings under that diagnostic code.  The appellant was thus 
informed of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular 
ratings above the initial evaluation that the RO assigned.  
Therefore, the Board finds that the appellant has been 
informed of what was necessary to achieve a higher rating for 
the service-connected disability at issue.  

The veteran was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on this matter, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993 
(where the Board addresses a question that has not been 
addressed by the RO, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for an increased initial 
rating, any question as to the appropriate effective date to 
be assigned in the event of award of an increased rating is 
rendered moot.    

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA examination.  Additionally, the claims folder 
contains the veteran's own statements in support of his 
claim.  The Board has carefully reviewed the veteran's 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.

The Board notes that the entire claims folder was not 
available for the September 2003 VA examination.  It is noted 
that the reported medical history considered by the VA 
examiner was consistent with that contained in the claims 
folder.  Hence, consideration of the current disability 
status was made in view of the veteran's medical history, as 
required by 38 C.F.R. §§ 4.1 and 4.2 (2005).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  

Legal criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  

When a question arises as to which of two ratings applies 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Analysis

At the outset, the Board has reviewed all of the evidence in 
the veteran's claims file, with an emphasis on the medical 
evidence for the rating period on appeal.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

Throughout the rating period on appeal, the veteran's 
residuals of a fracture of his right ankle are rated as 10 
percent disabling.  The Board has reviewed the evidence of 
record and finds that the currently assigned 10 percent 
evaluation appropriately reflects the veteran's disability 
picture.  The reasons and bases for this conclusion will be 
outlined below.

Limitation of ankle motion is addressed under Diagnostic Code 
5271.  Under that Diagnostic Code, a 10 percent disability 
rating is assigned where the evidence demonstrates moderate 
limitation of motion.  A 20 percent rating is for application 
where there is marked limitation of motion.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5271 (2005).

Here, the evidence of record shows no more than moderate 
limitation of motion for the period in question.  Indeed, 
upon VA examination in September 2003, the veteran could 
dorsiflex the right ankle to 20 degress.  He had plantar 
flexion to 25 degrees.  While the above evidence does reveal 
some limitation of right ankle motion, such limitation is 
found to be moderate rather than marked.  In this regard, the 
Board notes that the veteran retains in excess of 50 percent 
of normal right ankle plantar flexion, and full range of 
right ankle dorsiflexion.  As such, the Board concludes that 
the 10 percent rating in effect for the period in question is 
appropriate.

In determining that the objective findings described above do 
not constitute marked limitation of motion, the Board has 
relied on 38 C.F.R. § 4.71a, Plate II, which demonstrates 
that 20 degrees is a normal finding for ankle dorsiflexion 
and that 45 degrees is a normal finding for plantar flexion.  
While the objective findings do reflect some limitation of 
motion, as noted above he has retained normal dorsiflexion 
and over 50 percent of normal plantar flexion upon VA 
examination.  Such has been appropriately contemplated, over 
the entirety of the rating period, by the currently assigned 
10 percent evaluation for moderate ankle disability.  
Moreover, in reaching this determination, the Board has also 
considered additional functional impairment due to factors 
such as pain and weakness, as discussed below.

In this regard, the VA examination report from September 2003 
reflected complaints of right ankle pain.  The veteran rated 
his pain at a level of 1-2 out of 10 (10 being the worst).  
However, there were no additional limitations noted with 
repetitive use.  Additionally, the examiner found no 
stiffness or swelling of the right ankle.  No flare-ups were 
noted nor did the veteran use any assistive devices.  The 
report also noted that the veteran does not take any 
medication for right ankle discomfort.

Additionally, in his March 2004 notice of disagreement, the 
veteran indicated that he sometimes has pain while walking.  
He also stated that he cannot stand on his right foot for a 
long period of time before he experiences pain.  In his July 
2004 substantive appeal, the veteran stated he has pain in 
the top of his heel and in certain areas of his foot when 
walking.  Even after acknowledging these complaints, the 
Board is unable to conclude that the disability picture more 
nearly approximates the criteria for a 20 percent evaluation 
for the reasons already discussed.  Thus, the overall 
evidence shows that the present 10 percent evaluation is 
appropriate.  

The Board has also considered whether any alternate 
diagnostic code sections allow for a higher rating.  In this 
vein, Diagnostic Code 5270 affords a 20 percent evaluation 
for ankylosis of the ankle in plantar flexion, to less than 
30 degrees.  However, no trained medical professional has 
diagnosed the veteran with ankylosis nor have the veteran's 
right ankle residuals been shown to be comparable therewith.  
As such, Diagnostic Code 5270 is not for application.  For 
the same reason, a higher evaluation under Diagnostic Code 
5272, for ankylosis of the subastragalar or tarsal joint, is 
not permitted.  There are no other relevant diagnostic codes 
for consideration.  

In conclusion, the evidence of record shows that the 
veteran's disability picture is appropriately reflected by 
the 10 percent rating for residuals of a right ankle 
fracture.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.


ORDER

An initial evaluation in excess of 10 percent for residuals 
of a right ankle fracture, status post open reduction and 
internal fixation, is denied.


REMAND

A review of the record reveals that in the February 2004 
rating decision, the RO granted the veteran service 
connection and a noncompensable evaluation for a scar as a 
residual to surgery associated with his right ankle.  In 
March 2004, the RO accepted the veteran's letter as a notice 
of disagreement with regard to his initial 10 percent 
evaluation for his residuals of a right ankle fracture.  
However, the same letter can also be fairly construed as a 
notice of disagreement with regard to noncompensable rating 
for the scar.  Specifically, the veteran stated that he 
wanted to appeal the amount of disability compensation he 
would be receiving per month, which indules his 
noncompensable evaluation for his right ankle scar.  The 
record does not reflect that a statement of the case (SOC) 
has been issued in response to the veteran's notice of 
disagreement, pursuant to 38 C.F.R. § 19.26 (2005).

In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the Court has indicated 
that the proper action is to remand the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("Thus, the next step was for the RO to issue 
an SOC on the denial of the . . . claim, and the Board should 
have remanded that issue to the RO, not referred it there, 
for issuance of that SOC.").
Accordingly, the case is REMANDED for the following action:

Take appropriate action, including 
issuance of a SOC, on the appeal 
initiated by the veteran from the 
February 2004 rating decision which 
assigned a noncompensable initial 
evaluation for a postoperative scar of 
the right ankle.  The veteran and his 
representative should be advised that a 
timely substantive appeal must be filed 
in order to perfect an appeal of this 
issue to the Board.  See 38 C.F.R. §§ 
20.200, 20.202, 20.302(b).  If a timely 
substantive appeal is not filed, the 
claim should not be certified to the 
Board.  If a substantive appeal is filed, 
subject to current appellate procedures, 
the claim for an increased initial 
compensable rating for a scar, residual 
to right ankle surgery, should be 
returned to the Board for further 
appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


